               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:18-cv-00090-MR


KAYIE SHAUNE WRIGHT,            )
                                )
              Plaintiff,        )
                                )                        MEMORANDUM OF
vs.                             )                        DECISION AND ORDER
                                )
KENNETH E. LASSITER, et al.,    )
                                )
              Defendants.       )
_______________________________ )

       THIS MATTER comes before the Court on Defendant Alfred Williams’

Motion to Dismiss All Claims for Failure to Exhaust Administrative Remedies

[Doc. 83].

I.     BACKGROUND

       The Plaintiff, proceeding pro se, filed this action pursuant to 42 U.S.C.

§ 1983 while he was incarcerated at the Alexander Correctional Institution. 1

[Doc. 1]. The Amended Complaint passed initial review on several claims,

including a claim that Defendant Williams, a disciplinary hearing officer at




1The Plaintiff is currently incarcerated at the Scotland Correctional Institution. This action
addresses incidents that allegedly occurred at the Alexander, Lanesboro, and Marion
Correctional Institutions as well as Central Prison.




         Case 1:18-cv-00090-MR Document 88 Filed 08/16/21 Page 1 of 5
Lanesboro C.I., refused to allow the Plaintiff to call a witness at a disciplinary

hearing.2 [Docs. 13, 14].

         Defendant Williams has now filed a Motion to Dismiss. [Doc. 83]. The

Court notified the Plaintiff of the opportunity to respond to Defendants’ Motion

and cautioned him that the failure to do so may result in the Defendants being

granted the relief that they seek by way of the Motion to Dismiss. [Doc. 86].

The Plaintiff has not responded to the Motion to Dismiss and the time to do

so has expired.

II.      DISCUSSION

         The Prison Litigation Reform Act (“PLRA”) requires a prisoner to

exhaust his administrative remedies before filing a § 1983 action. 42 U.S.C.

§ 1997e(a). The PLRA provides, in pertinent part, that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” Id. PLRA’s exhaustion requirement applies to all inmate suits

about prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). There is “no

question that exhaustion is mandatory under PLRA and that unexhausted

claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007)


2   This case was assigned to Judge Frank D. Whitney at that time.
                                            2

           Case 1:18-cv-00090-MR Document 88 Filed 08/16/21 Page 2 of 5
(citing Porter, 534 U.S. at 524). The PLRA requires “proper” exhaustion,

which means “using all steps that the agency holds out, and doing so

properly (so that the agency addresses the issues on the merits).” Woodford

v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022,

1024 (7th Cir. 2002)). The exhaustion of administrative remedies must occur

before a civil action is commenced. Porter, 534 U.S. at 516. A prisoner may

not exhaust his administrative remedies during the pendency of a § 1983

action. Germain v. Shearin, 653 F. App’x 231, 234 (4th Cir. 2016); French

v. Warden, 442 F. App’x 845, 846 (4th Cir. 2011).

      NCDPS has established a three-step procedure governing submission

and review of inmate grievances, which it refers to as the Administrative

Remedies Procedure (“ARP”).3           N.C. Gen. Stat. § 148-11A; Moore v.

Bennette, 517 F.3d 717, 721 (4th Cir. 2008). Under the ARP, an inmate

must submit a grievance at step one and then may appeal an unfavorable

decision from step one at steps two and three. Id. A decision at step three

of the ARP exhausts the prisoner’s remedies under the PLRA.

      Defendant Williams notes that the Plaintiff was aware of the ARP

because it is explained to each inmate as part of orientation. [Doc. 85-1 at



3Defendant Williams has attached the ARP as Exhibit A to his Motion to Dismiss. [Doc.
85-1].
                                         3

        Case 1:18-cv-00090-MR Document 88 Filed 08/16/21 Page 3 of 5
§ .0302(a)(1)]. In the Amended Complaint, the Plaintiff alleges that the

“Institution will not allow me to submit [a grievance] against Disciplinary

Hearing Officers.” [Doc. 13 at 27]. While the Plaintiff seems to assert that

his grievances against Defendant Williams were rejected for failing to comply

with the ARP, he could have requested relief from the Facility Head if his

grievance had been denied and could have appealed any denial of that

request. [Doc. 85-1 at §§ .0310(a)(7), (b)(1)]. The Plaintiff has presented no

forecast of evidence to show that he sought relief from the Facility Head or

that he appealed any denial by the Facility Head. While the Plaintiff seems

to essentially argue that filing such a grievance would have been futile, that

is not an excuse for failing to exhaust available administrative remedies.

Reynolds v. Doe, 431 F. App’x 221 (4th Cir. 2011) (“Exhaustion of

administrative remedies is mandatory, even where the inmate claims that

exhaustion would be futile.”); Booth v. Churner, 532 U.S. 731, 741 n.6 (2001)

(“we will not read futility or other exceptions into statutory exhaustion

requirements where Congress has provided otherwise”).           Because the

Plaintiff failed to properly exhaust the available administrative remedies

against Defendant Williams, the Defendant’s Motion to Dismiss will be

granted and the claims against Defendant Williams will be dismissed with

prejudice.


                                      4

        Case 1:18-cv-00090-MR Document 88 Filed 08/16/21 Page 4 of 5
                                    ORDER

     IT IS, THEREFORE, ORDERED that Defendant Alfred Williams’

Motion to Dismiss All Claims for Failure to Exhaust Administrative Remedies

[Doc. 83] is GRANTED.

     The Clerk is respectfully instructed to terminate Defendant Williams as

a Defendant.

     IT IS SO ORDERED.




                                    5

       Case 1:18-cv-00090-MR Document 88 Filed 08/16/21 Page 5 of 5
